Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2014

                                      No. 04-14-00116-CV

                                       Norris J. DEVOLL,
                                            Appellant

                                                 v.

                                   Rebecca DEMONBREUN,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01296
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellant's opposed motion for leave to file a letter to the court regarding recent case law
is hereby GRANTED.


       It is so ORDERED on October 2, 2014.

                                                      PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court